DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 7, 11 and 17 have been amended.  Claims 1-20 are pending.

Specification
The disclosure is objected for failing to provide a support for the limitation – “pre-written answers from user generated content.”  The applicant is advised to indicate the supporting paragraphs in order to avoid rejection under 35 USC 112 1st paragraph.

Claims Construction / Objections
Independent claims disclose limitation – “selecting the answer from answers associated with the plurality of community questions comprises using a rule-based method to prioritize pre-written answers from internally generated content over pre-written answers from user generated content”, which is somewhat vague and is open to different interpretations.
The specification discloses – “prioritizing certain content (e.g., FAQ articles and content written by promoted/trusted users of the system) over other content (e.g., content written by other users” [0036]; “rule-based mechanism is used to prioritize certain trusted content over other content in the community. For example, content provided internally by the business, it's employees or affiliates (i.e., internally generated content or “IGC”) will be ranked higher than user generated content (UGC)” [0037].
Thus, the paragraphs [0036]-[0037] are construed and interpreted as prioritize answers from trusted users (who might be internal to organization) over answers from not trusted users.  However, such interpretation is not reflected by the independent claims.  That is answers from trusted users (who might be internal to organization) is not analogous to the limitation “pre-written answers from internally generated content.”
First, it is not clear of what is “pre-written answers” and how they differentiate from any other stored answers.  Second, without a context provided above in the paragraph [0037] of the specification, it is undue to determine of what is the claimed “pre-written answers from internally generated content”.  The specification teaches that the internally generated content is from users of organization - employees or affiliates.  Therefore, the internally generated content is still a user generated content and without a context it is not clear of internal to what the content is required to be.  
By any broad interpretation, the content created or verified and stored by the system is an “pre-written answers from internally generated content”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berajawala et al. (US 2016/0098477) in view of Cheng (US 10,929,392) and in further view of Natkin et al. (US 2018/0307687).

Regarding claim 1, Berajawala teaches a computer implemented method comprising: 
receiving a user question from a device operated by a user ([0057]); 
searching a community (see NOTE I) repository for a plurality of community questions ([0069]-[0071], [0080]) similar to the received user question ([0044]-[0045], [0063], [0089]); 
selecting an answer from answers associated with the plurality of community questions based on a similarity between the user question and content of the plurality of community questions ([0063], [0079]-[0082], [0087]),
wherein selecting the answer from answers associated with the plurality of community questions comprises using a rule-based method to prioritize pre-written answers from internally generated content NOTE II); and
outputting a snippet comprising one or more sentences from the selected answer to the device operated by the user ([0065], [0085]).

NOTE I Berajawala teaches a repository storing frequently asked questions, similar questions by other users, follow up questions by other users.  Thus, it is reasonable to conclude that the repository storing questions from other users is a community repository.  However, to merely obviate such reasoning, Cheng teaches a community repository for a plurality of community questions (C1L59-67, C11L7-12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Berajawala to include community repository as disclosed by Cheng.  Doing so would make it easier for users to quickly locate information of interest (Cheng C1L65-65).

Berajawala teaches that confidence scores for plurality of candidate answers being correct are generated for the input question.  The plurality of answers are ranked based on the confidence score – “IBM Watson™ QA system identifies candidate answers that surface as being significantly stronger than others and thus, generates a final answer, or ranked set of answers” [0043].  The IBM Watson™ QA system is a rule-based method outputs a final answer among a plurality of answers, which in turn prioritizes such answer.  The answers are previously stored and thus, pre-written and internal to the system –
“performing a lookup operation in the question repository for related previously answered questions in entries of the question repository that point to the evidence passages. The affinity scores of these related previously answered questions may then be used to rank the related previously answered questions and present the ranked listing to the user along with the answer to the current question” [0045].  
Such final answer is previously stored and ranked and therefore, pre-written, internal to the system and prioritized by means of ranking.
Berajawala does not explicitly teach “prioritize pre-written answers … over pre-written answers from user generated content”, 
Cheng further obviates Berajawala by disclosing that when “questions may have multiple different user-submitted answers”, the answers “selected based on having the highest n scores”, which include  “user-provided votes on the QA pairs in order to select pairs that are upvoted more than they are downvoted, or to select pairs that are most highly upvoted”.  Clearly, “user-submitted answers” that upvoted more (trusted) are rated higher and thus, prioritized over user-submitted answers that are not highly voted (trusted).  

However, to further obviate the combined reasoning, Natkin discloses the complete limitation “wherein selecting the answer from answers associated with the plurality of community questions comprises using a rule-based method to prioritize pre-written answers from internally generated content ([0075]-[0076], [0104] “determining if the user's query has been satisfactorily answered as well as informing internal mechanisms”, [0110], F5-8) over pre-written answers from user generated content” ([0077], [0100], [0129]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Berajawala and Cheng to include prioritization of answers as disclosed by Natkin.  Doing so would provide accurate and effective responses (Natkin [0022]).


Regarding claim 11, Berajawala teaches a system for providing answers to a user device operating a question-answering user interface, said system comprising: a first computing device connected to a community repository through a network connection, the first computing device configured to: receive a user question from the user device; search the community repository for a plurality of community questions similar to the received user question; select an answer from answers associated with the plurality of community questions based on a similarity between the user question and content of the plurality of community questions; and output a snippet comprising one or more sentences from the selected answer to the user device operating the question-answering user interface.
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 2 and 12, Berajawala as modified teaches the method and the system, further comprising: 
outputting a selectable link to the device operated by the user that, when selected, provides access to additional answers associated with the plurality of community questions (Berajawala [0063], [0079]-[0082], [0087], [0089]); 
outputting a first selectable field that, when selected, provides an indication that the selected answer provides an answer to the user's question (Berajawala [0072]-[0073], [0076]); and 
outputting a second selectable field that, when selected, provides an indication that the selected answer did not provide an answer to the user's question (Berajawala [0072]-[0073], [0076], [0083], Cheng C6L20-26).

Regarding claims 3 and 13, Berajawala as modified teaches the method and the system, wherein searching the community repository for the plurality of community questions similar to the received user question further comprises pre-processing the received user question using a multi-level process to generate a pre-processed user question (Berajawala [0057]-[0059]).

Regarding claims 4 and 14, Berajawala as modified teaches the method and the system, wherein pre-processing the user question comprises: 
a first level comprising stemming words within the user question (Cheng C5L10-14, Berajawala [0057]); and 
a second level comprising removing, from the user question, profanity and other language deemed objectionable by a system administrator (Cheng C5L10-14).
Berajawala as modified by Cheng does not explicitly removing, from the user question, profanity.  Instead, Berajawala as modified by Cheng disclose removing profanity from answers.   However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove profanity from any text (i.e. questions or answers) before user display.  Doing so would eliminate any offensive content from presentation.
Berajawala as modified by Cheng does not explicitly teach stemming words.  However, both references disclose NLP processing of text.  It is well-known in the art that the NLP comprise stemming of the words.   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include stemming words as various techniques provided by the NLP.

Regarding claims 5 and 15, Berajawala as modified teaches the method and the system, wherein searching the community repository for the plurality of community questions similar to the received user question further comprises: inputting the pre-processed user question through a Term Frequency-Inverse Document Frequency (TF-IDF) model (Cheng C11L40-43) to obtain a ranked set of potential questions that are similar to the pre-processed user question (Berajawala [0041], [0087], Cheng C11L18-38); 
and re-ranking the ranked set of potential questions using a natural language model (Berajawala [0069] “affinity score for both questions to that document would be increased”, [0072]-[0073], [0057]).
NOTE in analogous art Diamond (US 6,269,368) likewise discloses claims 5 and 15 in C8:46-67, C11L44-45, C12L10-30, C18L50-67.  Using pre-processing through TFIDF and re ranking, disclosed by Diamond would maximize the number of retrieved documents for the query (C15L53-54)

Regarding claims 6 and 16, Berajawala as modified teaches the method and the system, wherein searching the community repository for the plurality of community questions similar to the received user question further comprises determining that a confidence level associated with results of the search is greater than a predetermined search confidence threshold (Berajawala [0062], [0069], [0091]).

Regarding claims 7 and 17, Berajawala as modified teaches the method and the system, wherein selecting the answer from answers associated with the plurality of community questions further comprises selecting the answer with the highest semantic similarity to the user question (Berajawala [0068] SEE “cosine similarity” and “higher affinity score”, [0077], [0080], [0104] “relatively high affinity with questions similar to that of the input question”, Cheng C5L21-25, 52-67, C11L10-46, C14L30-40).

Regarding claims 8 and 18, Berajawala as modified teaches the method and the system, wherein outputting the snippet of the selected answer to the device operated by the user further comprises: 
splitting the selected answer into a plurality of sentences (Berajawala [0044], [0085], Cheng C5l16-18, C7L61-64); and 
determining which sentences from the split selected answer is most similar to the user question (Berajawala [0043], [0086]-[0087], [0103]-[0105], Cheng C2l21-29).

Regarding claims 9 and 19, Berajawala as modified teaches the method and the system, wherein determining which sentences from the split selected answer is most similar to the user question comprises: 
representing the sentences from the split selected answer using neural embedding (Cheng C3L41-43, C5L25-32, C11L39-51); and 
comparing the sentences represented with the neural embedding to the user question (Cheng C7L61-67, C11L7-20). 

Regarding claims 10 and 20, Berajawala as modified teaches the method and the system, wherein outputting the snippet of the selected answer to the device operated by the user further comprises further comprises determining that a confidence level associated with the snippet is greater than a predetermined confidence threshold (Berajawala [0062], [0069], [0091, [0103]]).

Claims 4 and 14 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Berajawala as modified and in further view of Das et al. (US 8,244,749).

Regarding claims 4 and 14, Berajawala as modified teaches the method and the system, wherein pre-processing the user question comprises: 
a first level comprising NLP answers 
Berajawala as modified does not explicitly teach, however Das discloses stemming words within the user question (C9L59-64) and removing profanity from the user question (C7L65-67 – C1L1-8).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Berajawala as modified to include text processing as disclosed by Das.  Doing so would provide efficient query processing.

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
With respect to Natkin, the applicant argued that the limitation  “wherein selecting the answer from answers associated with the plurality of community questions comprises using a rule-based method to prioritize pre-written answers from internally generated content over pre-written answers from user generated content” is not disclosed.  However, once again, it is not clear of what “internally generated content” is being internal to.  The applicant is reminded that during prosecution before the USPTO, claims are to be given their broadest reasonable interpretation, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997). The Office must apply the broadest reasonable meaning to the claim language, taking into account any definitions presented in the specification. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004) (citing In re Bass, 314 F.3d 575,577(Fed. Cir. 2002)).

Thus, based on the broadest reasonable interpretation, any content generated and stored by the system is the internally generated content.  Natkin in the cited Fig 5 shows  that for a user question “How do I cook a steak sous vide?” a machine generated answer “For medium rare, I recommend heating your water to 129 F and cooking for 45 minutes.”  Such answer is clearly prioritized over user generated answers shown in Figures 7-8A.  The internal system not sure about searing the steak and ask the community.  Clearly, providing a machine generated answer first over the community generated answers prioritizes the first answer.
See further to elaborate –
“Machine learning models used to answer user queries may be trained in part based on historical information such as previous queries, responses, and user feedback to such responses … previously received user queries or intents may be associated with one or more responses that were determined (e.g. based on user feedback) to answer the user queries (i.e., match the intent). This information may be stored in any relational format such as a relational database” [0075];
“the response module 208 may generate a response in a natural language format based on the information "4 hours at 400 F” [0076].
The answer stored in a database, generated and provided by a machine leaning is a “pre-written answers from internally generated content”.  The generated content being internal is explicitly disclosed by Natkin in [0104], [0110], [0132].  If the confidence for response above a threshold, the content is provided to the user first [0077], which is prioritizes the internal answer – “determining if the user's query has been satisfactorily answered as well as informing internal mechanisms” [0104].  “if … a response is not available that answers the user query (i.e., matches the intent of the user query) above a threshold confidence level … The crowdsourcing module may prompt the user for permission to crowd source an answer.”  The “answers from user generated content”, such as user generated content from social networks is only provided after internal content is not available.
Therefore, Natkin, fully teaching the limitation  “wherein selecting the answer from answers associated with the plurality of community questions comprises using a rule-based method to prioritize pre-written answers from internally generated content over pre-written answers from user generated content”, as required by the independent claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 9, 2022